GRANT, Judge
(concurring):
At trial the appellant adamantly insisted upon pleading guilty to the distribution offenses in Specifications 1, 2, 3 and 6 of Charge I and to the Specification of Additional Charge II, as renumbered, but would admit only that he gave the marijuana to the named individuals on various occasions in situations in which he also used the substance in a group setting. He would not acknowledge, as the Government charged, that he transferred the marijuana to the named individuals in exchange for money. The Government objected to the appellant’s pleas of guilty and proffered it was prepared to present evidence that the appellant accepted money in exchange for distributing marijuana to the named individuals. Appellant claimed, on appeal, that whether or not money was exchanged was a matter in aggravation, and that he was prejudiced by virtue of not being able to argue the mitigating effect of pleading guilty during presentencing, citing United States v. Johnson, 1 M.J. 213 (C.M.A.1975), for the proposition that a guilty plea is recognized as a significant step toward rehabilitation, and Rule for Courts-Martial (R.C.M.) 1001(f)(1) as authority that a plea of guilty is a mitigating factor in sentencing.
The evidence is clear that the appellant was aware from the beginning that the Government’s theory of the case included the aggravating factor that he received money in exchange for the marijuana distributed. In this regard, the offenses were properly modified at trial, over the appellant’s objection, to include such aggravating matters. Furthermore, the appellant *875presented his theory of the case on the merits, after his pleas were rejected by the trial judge, to no avail, as the trial judge entered findings of guilty in accordance with the Government’s theory of the case. Under the circumstances, I cannot fathom how pleas of guilty premised upon a factual predicate proven to be untrue would in any way be representative of a first step toward rehabilitation. On the contrary, the rehabilitative effect of a guilty plea in Johnson is married to the further proposition that the individual has “recognized his wrong and is willing to admit it.” 1 M.J. at 215. In the present case, the appellant, as a matter of fact, did not recognize the full import of his conduct, and to give him credit for pleas unrelated to the truth would render R.C.M. 1001(f)(1) meaningless.
The pleading process in the military is designed to be responsible to the truth, and I find no prejudice where the findings of the trial judge support a determination that the factual predicate underlying the appellant’s proposed pleas existed only in his mind — not in fact. On the other hand, the Government may not defeat an attempt of an accused to plead guilty merely by modifying an offense to include aggravating matters inconsistent with the appellant’s theory of the case, where the evidence would indicate there is a legitimate factual predicate for such pleas albeit not identical to that relied upon by the Government. See United States v. Minor, 11 M.J. 608, 610 (ACMR 1981), cited in footnote 1 of the lead opinion. In the present case, the appellant was seeking instant credibility by pleading guilty for the sole purpose of using his pleas during presentencing to defeat the Government’s case in aggravation. Trial defense counsel admitted as much in arguing the legitimacy of his pleas of guilty. Such tactics are proper only when there is a real basis in fact for accepting such pleas, and not, as in the present case, where the procedure was a sham and designed to defeat the intent of R.C.M. 1001(f)(1).